Citation Nr: 0318310	
Decision Date: 07/30/03    Archive Date: 08/05/03

DOCKET NO.  96-27 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for pseudofolliculitis 
barbae.

2.  Entitlement to service connection for defective vision.

3.  Entitlement to service connection for a disorder 
manifested by trouble sleeping.

4.  Entitlement to service connection for pes planus.

5.  Entitlement to service connection for a disorder 
manifested by a high pulse rate.

6.  Entitlement to an initial disability rating in excess of 
30 percent for asthma with bronchitis.

7.  Entitlement to an initial disability rating in excess of 
zero percent for allergic rhinitis.

8.  Entitlement to an initial disability rating in excess of 
30 percent for myofascial pain syndrome of the right 
shoulder.

9.  Entitlement to an initial disability rating in excess of 
20 percent for myofascial pain syndrome of the left shoulder.

10. Entitlement to an initial disability rating in excess of 
10 percent for a right knee condition.

11. Entitlement to an initial disability rating in excess of 
10 percent for a left knee condition.

12. Entitlement to an initial disability rating in excess of 
10 percent for lumbosacral strain.

13. Entitlement to an initial disability rating in excess of 
zero percent for residuals of fracture of the right thumb.



ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel



INTRODUCTION

The veteran had active service from August 1981 to August 
1985 and from November 1986 to January 1994.

This appeal came to the Board of Veterans' Appeals (Board) 
from a February 1995 RO rating decision that granted service 
connection for bronchitis, right knee pain, left knee pain, 
low back pain, right shoulder pain, and left shoulder pain, 
and assigned 10 percent ratings for those conditions, 
effective from January 1994; and granted service connection 
for residuals of fracture of the right thumb and residuals of 
left tibia stress fracture, and assigned zero percent ratings 
for those conditions, effective from January 1994.  In a 
December 1999 decision, the Board denied higher ratings for 
the bronchitis, residuals of fracture of the right thumb, and 
residuals of fracture of the left tibia.  In December 1999, 
the Board also remanded the other issues to the RO for 
further development.

The veteran appealed the December 1999 Board decision that 
denied higher ratings for bronchitis, residuals of fracture 
of the right thumb, and residuals of fracture of the left 
tibia to the United States Court of Appeals for Veterans 
Claims (Court).  He also appointed Lisa A. Lee, attorney, to 
represent him before the Court and VA.  In a January 2001 
order, the Court granted a December 2000 joint motion from 
the parties to vacate the December 1999 Board decision and to 
remand the case for readjudication and to provide additional 
assistance to the veteran in the development of his claims as 
required under the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126 (West 2002) that redefined VA's duty to assist 
the veteran in the development of a claim.  VA regulations 
for the implementation of the VCAA were codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2002). 

In June 2001, the veteran completed his appeal with respect 
to the denial of service connection for pseudofolliculitis 
barbae, otitis externa, myopia (claimed as eye trouble), a 
disorder manifested by trouble sleeping, pes planus, a 
disorder manifested by a high pulse rate, and asthma in the 
February 1995 RO rating decision.  RO rating decisions in 
2001 granted service connection for asthma and reclassified 
the service-connected respiratory condition as asthma with 
bronchitis and allergic rhinitis, and increased the 
evaluation for this disorder from 10 to 30 percent, effective 
from January 1994.  In the written argument dated in November 
2001, the representative notified the RO that the veteran no 
longer disagreed with the evaluation assigned for the 
residuals of the left tibia stress fracture.  


In a February 2002 decision, the Board denied service 
connection for pseudofolliculitis barbae, granted service 
connection for otitis externa, denied service connection for 
defective vision, denied service connection for a disorder 
manifested by trouble sleeping, denied service connection for 
pes planus, denied service connection for a disorder 
manifested by a high pulse rate, denied an increased initial 
rating in excess of 30 percent for asthma with bronchitis, 
but granted a separate initial zero percent evaluation for 
allergic rhinitis, granted an increased initial rating of 
30 percent for myofascial syndrome of the right shoulder, 
granted an increased initial rating of 20 percent for 
myofascial syndrome of the left shoulder, denied an increased 
initial rating in excess of 10 percent for the right knee 
condition, denied an increased initial rating in excess of 
10 percent for the left knee condition, denied an increased 
initial rating in excess of 10 percent for lumbosacral 
strain, and denied an increased initial rating in excess of 
zero percent for residuals of fracture of the right thumb.  
The veteran then appealed the February 2002 Board decision to 
the Court.

The Court, in an order dated in May 2003, granted a May 2003 
joint motion from the parties to vacate and remand the 
February 2002 Board decision, regarding the issues listed on 
the first 2 pages of this remand, for readjudication and to 
provide additional assistance to the veteran in the 
development of those claims as required by the VCAA.  
Thereafter, the case was returned to the Board.

In a July 2003 letter, the Board notified the veteran's 
attorney of the veteran's right to submit additional argument 
and/or evidence with regard to his claims.  In July 2003, 
additional argument and evidence was received from the 
veteran.  The veteran also notified the Board that his 
attorney would no longer be representing him and that he 
would be representing himself.


REMAND

Copies of the May 2003 Court order, the May 2003 joint motion 
from the parties, the July 2003 Board letter, and the 
evidence received from the veteran in July 2003 have been 
placed in the veteran's claims file.  After review of the 
record and Court instructions, it is the determination of the 
Board that additional VA assistance to the veteran in the 
development of his claims is required prior to appellate 
consideration of those claims.

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the veteran is advised 
of the evidence needed to substantiate 
his claims.  This notice should advise 
him of the evidence that he needs to 
submit and the evidence that VA will 
attempt to obtain; specifically, "the 
allocation of the burdens of obtaining 
evidence necessary to his claims."  
(Joint Motion, p. 4).

2.  After the above action, the RO should 
review the claims in this appeal.  This 
review should consider all the evidence 
received since the issuance of the most 
recent supplemental statement of the 
case.  If action remains adverse to the 
veteran, an appropriate supplemental 
statement of the case should be sent to 
him.  He should be afforded the 
opportunity to respond to the 
supplemental statement of the case before 
the file is returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the RO's to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




